THE THIRTEENTH COURT OF APPEALS

                                   13-19-00506-CR


                                 ANTONIO SERDA
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                198th Judicial District Court of Bandera County, Texas
                          Trial Court Cause No. CR17-186


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

February 25, 2021